DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Guedalia et al. (US 9,536,072).
Referring to Claim 1, Guedalia teaches a computer-implemented method comprising:
receiving, by a processor, behavior data of paired mobile devices (see Table 1 in col. 16 to show paired devices) from one or more sensors of the paired mobile devices (see col. 4, lines 1-7 noting user specific behaviors), wherein the behavior data comprises one or more parameters that reflect current status of the paired mobile devices (see col. 2, lines 47-54 noting aggressive behaviors over time);
comparing, by a processor, the received behavior data with a human behavior data model (see col. 2, lines 55-65 noting comparing user specific behaviors to the user profile model);

Claims 9 and 17 have similar limitations as claim 1.
Referring to Claims 2, 10, and 18, Guedalia also teaches the human behavior data model comprises at least one of common human behavior data model and personal human behavior data model, wherein the common human behavior data model representing human behavior that is common among different individuals, and the personal human behavior data model representing human behavior that is specific to the user of the paired devices (see col. 12, lines 1-24 noting repeated patterns or rules).
Referring to Claims 3, 11, and 19, Guedalia also teaches the human behavior data model is the common human behavior data model, and the received behavior data of paired mobile devices comprises data representing at least one of the following status of the paired devices: static, regular movement, irregular movement (see col. 25, lines 1-15 noting the motion and position).
Referring to Claims 4, 12, and 20, Guedalia also teaches the human behavior data model is the personal human behavior data model, and the received behavior data of paired mobile devices comprises data representing at least one of the following status of the paired devices: time, difference between G-sensor values, angle of gyroscope, normal to abnormal ratio, direction of accelerated speed, direction of angular speed, and background noise (see col. 24, lines 40-63 noting that the accelerometer determines directions of accelerated speed).

determining, by a processor, whether at least one of the paired mobile devices is lost using the received behavior data and the common human behavior data model;
in response to being unable to make a decision whether at least one of the paired mobile devices is lost using the received behavior data and the common human behavior data model, determining, by a processor, whether the received behavior data is matched with the personal human behavior data model;
in response to the received behavior data being not matched with the personal human behavior data model, determining, by a processor, at least one of the paired mobile devices is lost (see col. 24, lines 40-63 noting the comparisons to thresholds to detect theft).
Referring to Claims 6 and 14, Guedalia also teaches determining, by a processor, which device(s) among the paired mobile devices is lost; and sending, by a processor, an alarm to the device(s) among the paired mobile devices that are not lost while not sending an alarm to the devices among the paired mobile devices that are determined to be lost (see col. 26, lines 29-46 noting the operator change notification).
Referring to Claims 7 and 15, Guedalia also teaches the personal human behavior data model is represented as a decision tree learned from history data of the user of the paired mobile devices when using the paired mobile devices (see col. 12, lines 1-24 where repeated patterns or rules is history).
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
Claims 9 and 17-20 claim a "computer program product”. The specification does not describe what the “product” is; therefore the claim could be a signal, software, carrier wave or any other non-statutory subject matter.
Functional descriptive material may be statutory if it resides in a “computer readable medium or computer-readable medium”; however, the specification does not describe a computer readable medium. The scope of the claims encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program. The examiner suggests:
Amending the claim to embody the program on “computer-readable medium” or equivalent, assuming the specification  does NOT define the computer readable 
Adding the word, non-transitory.
Note:
“A transitory, propagation signal… is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. 101; thus, such signal cannot be patentable subject matter.” (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).
Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as “signal”, the claim as a whole would be non-transitory? Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc. as well as a non-statutory entity such as a “signal”, “carrier wave”, or transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE YUN/           Primary Examiner, Art Unit 2648